TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00553-CV


In re Creedmoor-Maha Water Supply Corporation




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N

		In light of this Court's March 3, 2010 judgment in Cause No. 03-09-00460-CV,
Creedmoor-Maha Water Supply Corporation v. Texas Commission on Environmental Quality and
Jona Acquisition, Inc., we dismiss as moot Creedmoor's petition in this cause for injunctive relief
pending our disposition of that appeal.


						__________________________________________
						Bob Pemberton, Justice
Before Chief Justice Jones, Justices Pemberton and Waldrop
Filed:   April 1, 2010